Title: To George Washington from John Stark, 23 August 1781
From: Stark, John
To: Washington, George


                        
                            Dear Sir
                            Albany 23d Augt 1781
                        
                        I have ventured to detain three Armourers in this department untill your pleasure shall be known, two of
                            which I determine to send to the westward under the direction of Colonel Willet and the other is to go to Saratoga with
                            me. Your Excellency will be pleased to consider that when a gun is out of repair (tho perhaps a trifle would put it in
                            repair) a Soldier is rendered unfit for duty, and it is very improbable that any men can be found with the militia capable
                            of performing the service. But nevertheless if your Excellency should disapprove the measure, and think that they could be
                            of more service in the Army than here, I shall send them Immediately.
                        Two hundred of the Militia has arrived, I hope the remainder will come in soon. I am just told that seventy
                            will be in tomorrow.
                        I have likewise detained one of Colonel Van Schaik’s Regiment, to serve as a pilot on the frontiers. Genl
                            Schuyler can inform you of the necessity of his tarrying, as he is a man that he inlisted on purpose for a guide. I am
                            Dear Sir with much respect & esteem your Excellencys most Obt & very Humble servt
                        
                            John Stark
                        
                    